DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-7, 9-20, 22, and 24 are pending. Claims 1, 11, and 19 are independent. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed June 16, 2021, have been fully considered, the examiner’s reply is the following:
Objections to claim 5 is withdrawn in view of their amendment presented by the applicant.
Rejections under 35 USC 112 for claims 2 and 12 is withdrawn in view of their amendment presented by the applicant.
Rejections under 35 USC 101 for claims 19-20, 22 and 24 as being directed to non-statutory subject matter is withdrawn in view of their amendment presented by applicant.
Rejections under 35 USC 101 for claims 1-3, 5-7, 9-20, 22, and 24 as directed to an abstract idea without significantly more are maintained. Applicants argue that the claims were “amended herein to recite in part a "processor ... configured to ... update a vehicle design of the moving vehicle based at least in part on the determined vehicle motion." Response p. 6-7. Applicants then state that therefore the amended claims recite a practical application. The examiner respectfully disagrees. Here the statement is an afterthought that is akin to suggesting that a user “apply it” with regards to the abstract idea. Of course, analyzing fluid flow around a vehicle is useful in the design of any vehicle. However, in order to be a practical application this should entail more than just such a statement. How should the design be updated? In what way do the abstract idea limitations cause something in the design to Diehr the abstract idea was used to initiate a mold to open at the critical juncture. In the instant application, no such nexus between the abstract idea and the design is described. The rejection is maintained.
Rejections under 35 USC 103 for claims 1-3, 5-7, 9-20, 22, and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants have focused on the prediction of the vehicle rotational velocity and the new limitation "update a vehicle design of the moving vehicle based at least in part on the determined vehicle motion." Response at 8. While Castro suggested rotational forces (i.e., angular momentum) a new reference teaching that improved modeling includes the vehicle’s inertial velocity (translational and/or rotational) can be analyzed in terms of the flow field velocity and the vehicle’s flow-relative velocity. Thus, it is known to incorporate the rotational velocity of the vehicle when analyzing the motion of a vehicle through fluid to more accurately understand and incorporate flow effects into a design.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-20, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-3, 5-7, and 9-10 are directed to a system (i.e., machine/apparatus), claims 11-18 are directed to a method (i.e., process), and claims 19-20, 22, and 24 are directed to a computer readable medium (i.e., product/article of manufacture); therefore all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites “a processor configured to predict a translational and rotational velocity of a moving vehicle based on a determination of engine load for the moving vehicle (Mental processes - observation, evaluation, judgment, opinion), … 
compute a nearest wall distance for the moving vehicle in an environment (Mathematical Concepts); 
solve an eddy viscosity for the environment (Mathematical Concepts); 
solve a flow velocity for the environment (Mathematical Concepts); and 
determine vehicle motion to characterize a speed and stability of the moving vehicle based on engine load and on the wall distance, the eddy viscosity, and the flow velocity (Mental processes -observation, evaluation, judgment, opinion).
Independent claim 11 recites similar limitations as found in claim 1 and a similar analysis applies. Independent claim 19 recites similar limitations as found in claim 1 and a similar analysis applies. 
These claims recite limitations that fall within the Mathematical Concepts and Mental Processes enumerated categories of abstract ideas. Given the broadest reasonable interpretation, the solving equations for various parameters (i.e., eddy viscosity, flow velocity, nearest wall distance) in order to determine probable motion of a vehicle that is the mental 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mathematical Concepts and Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Other than generic computer component recitations of a “processor” and a “computer readable storage medium.” Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Such elements do not integrate the abstract idea into a practical application. See MPEP 2106.05(d). The independent claims also recite “update a vehicle design of the moving vehicle based at least in part on the determined vehicle motion.” However, this is recited at a high level of generality and is interpreted as applying the abstract idea. No specifics of how to update a vehicle design other than that the update should be based at least in part on vehicle motion. This statement is applicable to all vehicle design because the vehicles are intended to be used for transport or motion. Thus, this limitation absent any recitation of how such an update is tied to or related to the earlier abstract idea is understood to be “merely reciting the works ‘apply it’ (or an equivalent) with the judicial exception.” MPEP 2106.05(f). After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
The same conclusion is reached for the dependent claims of claims 1, 11 and 19, see below for detail.
Claims 2 and 12 recite “wherein eddy viscosity and flow velocity are to simulate stability of the moving vehicle while the vehicle is moving in a presence of wind.” Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea of expected vehicle stability based on different conditions on a computer - MPEP § 2106.05(f). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 3 recites “wherein the system is to simulate moving of at least one of air or fluid past the moving vehicle.” This is done via a Navier-Stokes equation (see equations 2 and 3 of 
Claims 5 and 13 recite “wherein the processor is configured to use a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.” This is done via more math equations (see equation 4 of the specification), which is a further recitation of limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 6 and 14 recite “wherein the constraint-based immersed boundary method is used to formulate a detached eddy simulation.” This is merely describing what the calculated solutions are used for and links the values to a field of use. See MPEP 2106.05(h). Connecting to a field of use in the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 7, 15 and 22 recite “wherein the speed and stability predictor is to leverage a vehicle dynamics model to determine flow velocity.” This is performing mental processes, 
Claims 9, 17, and 24 recite “a turbulence modeler to generate a turbulence model using detached eddy simulation at high Reynolds numbers for the moving vehicle.” This is simply identifying what mathematical concept is to be used by linking the values to a field of use. See MPEP 2106.05(h). Connecting to a field of use in the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 10 and 18 recite “a surface mesh generator to generate and reformulate a surface mesh using constrained immersed boundary processing on a moving vehicle geometry.” (Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer - MPEP § 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 16 recites “outputting an adjustment for at least one of vehicle design or vehicle configuration based on the vehicle motion.” As recited this is outputting a result that is an insignificant post-solution activity MPEP 2106.05(g). The claim does not include additional 
Claim 20 recites “wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle. This is done via more math equations (see equations 2 and 3 of the specification), which is a further recitation of limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore, claims 1-3, 5-7, 9-20, 22, and 24 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tristan Favre et al., “An Assessment of Detached-Eddy Simulations of Unsteady Crosswind Aerodynamics of Road Vechiles,” Flow Turbulence Combust 87, pp. 133-163 (2011) (hereinafter “Favre”) in view of Alejandro M. Castro et al., “Full scale self-propulsion computations using discretized propeller for the KRISO container ship KCS”, Computers and Fluids, vol. 51, no. 1, 12 pp. 35-47, July 2011 (hereinafter “Castro”, submitted in IDS dated 2/18/2020) and further in view of C. Woolsey, “Vehicle Dynamics in Currents,” Virginia Center for Autonomous Systems, Virginia Polytechnic Institute & State University, pp. 1-34 (2011).
Claim 1. Favre discloses A vehicle motion simulator system comprising:
compute a nearest wall distance for the moving vehicle in an environment (Favre, p.141  section 2.3 Turbulence model describing equations used to mathematically describe the 
solve an eddy viscosity for the environment (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind aerodynamics in industrial applications is explored and reported. The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.” Examiner’s Note (EN): The paper describes and involves eddy simulations (i.e. solving eddy viscosity); p.141  section 2.3 Turbulence model describing equations used to mathematically describe the simulations and includes computing “where vt is the kinematic eddy viscosity”); 
solve a flow velocity for the environment (Favre, p. 141 see equation 2 for the description of the crosswind (i.e., a component of flow) velocity; p. 142 section 2.4 Solver and numerical methods “The solver used is STAR-CD v4.06 developed by CD-Adapco. For the flow speed regimes considered in this study, compressible effects can be considered to be negligible and the incompressible Navier–Stokes equations are solved.” EN: The flow speed regimes teaches and suggests that various flow velocities are part of the simulations. p. 143 section 2.5.5 Coherent structures “The second invariant of the velocity gradient Δu is defined for the incompressible flow” EN: see remaining discussion and equations for the flow velocity gradient.); 
determine vehicle motion to characterize a speed and stability of the moving vehicle based on the wall distance, the eddy viscosity, and the flow velocity (Favre, p. 144 section 3 Results and Discussion “In this section the results of the numerical simulations for headwind, based on these factors as no particular use or application of the parameters is recited.).
Favre does not explicitly disclose a processor configured to predict a translational and rotational velocity of a moving vehicle based on a determination of engine load for the moving vehicle.
Castro teaches a processor configured to predict a translational velocity of a moving vehicle based on a determination of engine load for the moving vehicle (Castro, Abstract “The self-propulsion point is obtained using a controller to modify the propeller RPS until the target speed is reached. To obtain propulsion coefficients the open-water curves of the propeller and a towed [i.e., translational velocity for the moving vehicle), unpropelled case are also computed. Together, these computations provide for a complete CFD prediction of self-propulsion factors at full scale.”; p. 36 column 1 paragraph 3 “The computations are performed with CFDShip-Iowa v4.5. CFDShip-Iowa employs a single-phase level set approach [10] to solve the viscous flow with free surface, using a RANS approach for turbulence modeling based on a blended k - w/k - e model [11] with SST. The code has DES capabilities as well [12] and wall functions are implemented for full scale simulations [13]. …A PI speed controller is used to act on the propeller RPS to achieve the target speed.”; p. 37 section 3 “the self-propelled KCS …. 
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis to create a model that characterizes the speed and stability of the moving vehicle based on the engine load and on the wall distance, the eddy viscosity, and the flow velocity as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 
Modified Favre does not explicitly disclose predict a rotational velocity of a moving vehicle; update a vehicle design of the moving vehicle based at least in part on the determined vehicle motion.
Woolsey teaches predict a rotational velocity of a moving vehicle (Woolsey, p.2 paragraph 1 “A careful treatment of dynamic modeling for a rigid vehicle in a flow field was a rigid body moving through a perfect fluid (i.e., an inviscid and incompressible fluid) that is itself in motion.”; p. 10 paragraph 1 “The principal application of the dynamic model presented above is for simulating the dynamics of a rigid body in a flow field. The chief limitation is that the flow is assumed to be irrotational. However, Thomasson suggests a minor modification to accommodate vorticity. Define an irrotational component A = AT and a rotational component ˆωf of the flow gradient matrix”);
update a vehicle design of the moving vehicle based at least in part on the determined vehicle motion (Woolsey, p.18 paragraph 2 “For a well-designed vehicle, the 3 × 3 state matrix appearing in the first line of (19) is Hurwitz so that that the nominal motion is asymptotically stable. The effect of the flow gradient is a disturbance force which perturbs the vehicle from its nominal state of motion.”; p.19 section 4 “Rotational flow effects can be incorporated by appropriately modifying the vehicle angular rate when computing viscous forces and moments. Applications of these dynamic equations include: Motion prediction and control validation for unmanned surface and underwater vehicles operating in significant currents…. Motion prediction and control validation for weakly actuated riverine drifters…. Design and assessment of energy harvesting devices operating in flow gradients.” EN: Thus, the dynamic models are used to control and design vehicles using analysis of vehicle motion in moving fluids.).
Favre, Castro and Woolsey are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre, Castro and Woolsey to include the rotational velocity analysis in addition to the 

Claim 2. Modified Favre teaches the system of claim 1, wherein eddy viscosity and flow velocity are to simulate stability of the moving vehicle while the vehicle is moving in a presence of wind (Favre, p. 134 paragraph 1 “This motivates an intensified development of methodologies to increase the knowledge in transient crosswind phenomena. However, highly unsteady flows remain a challenge to investigate since they require sophisticated experimental set-up or large numerical resources. In this paper, we evaluate a time-accurate numerical method to be used in an industrial framework in order to aerodynamically characterize road vehicles in unsteady crosswind conditions.” EN: Unsteady crosswinds teach windy conditions for the simulation and directly involve stability).

Claim 3. Modified Favre teaches the system of claim 1, wherein the system is to simulate moving of at least one of air or fluid past the moving vehicle (Favre, p. 135 paragraph 2 “This paper have multiple objectives. Its primary aim is to report an unsteady crosswind simulation of a simplified road vehicle subjected to a deterministic wind gust represented by a continuous and smooth step-like function. Advanced boundary conditions are documented and implemented to simulate a wind gust propagating inside the computational domain. The wind 

Claim 5. Modified Favre teaches the system of claim 1. While Favre teaches simulating boundary conditions it does not explicitly disclose, wherein the simulation includes a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.
Castro teaches wherein the processor is configured to use a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle (Castro, p. 36 section 2 Modeling “The computations are performed with CFDShip-Iowa v4.5. CFDShip-Iowa employs a single-phase level set approach [ 10] to solve the viscous flow with free surface, using a RANS approach for turbulence modeling based on a blended k - w/k - e model [11] with SST. The code has DES capabilities as well [12] and wall functions are implemented for full scale simulations [13]. Multiblock structured grids with dynamic overset capabilities allow handling of complex geometries and large-amplitude motions, as described in [14].”; p. 38 column 1 paragraph 1 “Note the difference in grid size between this and the background mesh for which a plane parallel to the propeller is shown in Fig. 2. Fig. 3 depicts the location of the grids respect to the 
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 
	
Claim 6. Modified Favre teaches the system of claim 5, wherein the constraint-based immersed boundary method is used to formulate a detached eddy simulation (Favre, p. 145 section 3.1.1 DDES performance “The implementation of the DDES is checked via visualizing the fd function, the turbulent viscosity νt as well as the amounts of turbulent kinetic energy and the Reynolds stresses that are either resolved or modelled. The influence of the mesh design and levels of refinement are also considered.” EN: the DDES is a detached eddy simulation and the mesh and grid refinement according to parameters that are constraints for the simulation.).


Castro teaches and suggests wherein the speed and stability predictor is to leverage a vehicle dynamics model to determine flow velocity (Castro, see discussion of section 5.3 Propeller forces, describing various forces (i.e., dynamic model) on the propeller that relate to the simulation of the speed and stability of the vehicle. See for example p. 46 column 1 paragraph 1 “The resulting velocity will face the blade at a certain angle of attack. The change in the inflow velocity (both axial and on the propeller plane) as a consequence of the blade moving through the boundary layer will essentially change the angle of attack of the resulting velocity with the blade. As the wake velocity is smaller the angle of attack with the blade will be larger resulting in a higher lift and hence a higher thrust, provided there is no separation as it is the case for the given operational conditions.”).
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 

further including a turbulence modeler to generate a turbulence model using detached eddy simulation at high Reynolds numbers for the moving vehicle (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind aerodynamics in industrial applications is explored and reported.”; p. 139 paragraph 2 “In the code used, an automatic switch, which only depends on the grid size, is implemented that enables low- or high-Reynolds turbulence modelling in the different regions of the computational domain. This method is often referred to as a hybrid wall modelling.”).

Claim 10. Modified Favre teaches the system of claim 1, further including a surface mesh generator to generate and reformulate a surface mesh using constrained immersed boundary processing on a moving vehicle geometry (Favre, p. 135 paragraph 3 “In this paper, we consider two types of mesh design namely unstructured polyhedral and hexahedral. One of the objectives is then to analyse the performances of unstructured polyhedral meshes with DES compared to the traditional hexahedral mesh design. In general, grid refinement studies or mesh analysis for DES of industrial-like geometries are usually absent in most of the published papers. Therefore, this paper also includes the influence of mesh resolution in different areas of the computational domain.” EN: the meshes for the simulation are generated and modified for the analysis of the vehicle.).

Claim 11. Favre discloses A computer-implemented method to simulate and predict a velocity of a moving vehicle (Favre, p. 133 Abstract “The flow around a simple car geometry 

Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.

Regarding claim 13, incorporating the rejections of claims 5 and 11, claim 13 is rejected as discussed above for substantially similar rationale.

Regarding claim 14, incorporating the rejections of claims 6 and 11, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claims 7 and 11, claim 15 is rejected as discussed above for substantially similar rationale.

further including outputting an adjustment for at least one of vehicle design or vehicle configuration based on the vehicle motion (Favre, Abstract “Using turbulence methods like DES in order to resolve the flow scales provides a significant insight for designing a ground vehicle and, due to the reasonable computational times involved, can hence be foreseen to be incorporated in a design process in a near future.”; p. 161 paragraph 5 “As a conclusion of the work presented in this paper, transient crosswind scenarios can be simulated and design of better aerodynamics characteristics for car like geometries can be obtained using DES within an industrial framework. Further, via an illustration of the flow structures in the separated regions of the vehicle together with the evolution of the aerodynamic coefficient, an enhanced understanding of the correlation between the flow and the forces are enabled.” EN: Thus, Favre teaches and suggests adjustment of the car geometry design based on the simulations and aerodynamic characteristics.).

Regarding claim 17, incorporating the rejections of claims 9 and 11, claim 17 is rejected as discussed above for substantially similar rationale.

Regarding claim 18, incorporating the rejections of claims 10 and 11, claim 18 is rejected as discussed above for substantially similar rationale.

Claim 19. Favre discloses A non-transitory computer readable storage medium including instructions which, when executed by a processor, implement a method to simulate and predict a velocity of a moving vehicle (Favre, p. 133 Abstract “The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.”; p. 133 Introduction “In the design of today’s road and rail vehicles, there is an emphasis on reducing weight and lowering the aerodynamic resistance in order to minimize the vehicles’ ecological and economical footprint.” EN: Thus, all the systems and methods disclosed in Favre teach and suggest that they are implemented using computer processors and/or software implementations.). Further, incorporating the rejections of claim 1, claim 19 is rejected as discussed above for substantially similar rationale.

Claim 20. Modified Favre discloses the computer readable storage medium of claim 19. Favre does not explicitly disclose, wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.
Castro teaches wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle (Castro, p. 36 section 2 Modeling “The computations are performed with CFDShip-Iowa v4.5. CFDShip-Iowa employs a single-phase level set approach [10] to solve the viscous flow with free surface, using a RANS approach for turbulence modeling based on a blended k - w/k - e model [11] with SST. The code has DES capabilities as well [12] and wall functions are implemented for full scale simulations [13]. Multiblock structured grids with dynamic overset capabilities allow handling of complex 
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 

Regarding claim 22, incorporating the rejections of claims 7 and 19, claim 22 is rejected as discussed above for substantially similar rationale.

Regarding claim 24, incorporating the rejections of claims 9 and 19, claim 24 is rejected as discussed above for substantially similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129